Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 1 of 32            FILED
                                                                 2019 Aug-16 AM 11:56
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 2 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 3 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 4 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 5 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 6 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 7 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 8 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 9 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 10 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 11 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 12 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 13 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 14 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 15 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 16 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 17 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 18 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 19 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 20 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 21 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 22 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 23 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 24 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 25 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 26 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 27 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 28 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 29 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 30 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 31 of 32
Case 7:19-cv-00669-LSC Document 44 Filed 08/16/19 Page 32 of 32
